DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Jenne et al. (US 2015/0153242 A1) in view of Ulrey et al. (US 2018/0148038 A1).
Regarding claim 1, Jenne discloses a method for monitoring a pressure sensor (14) in a direct injection system to measure a pressure in the common rail (13), a high-pressure fuel pump (11) comprising a high-pressure piston and a flow control valve (12) having electrical control, a hydraulic circuit connecting the high-pressure pump (13) to the common rai (13), a control unit configured to control the flow control valve (12) so that the pressure in the common rail (13) is equal to a setpoint pressure, a passive pressure-limiting valve (15) connected to the hydraulic circuit, configured to open once the pressure in the hydraulic circuit is greater than a threshold pressure, so as to discharge the fuel, the method (figure 3) comprising the following steps implemented in the control unit: a) detecting the opening (203 or t1) of the pressure-limiting valve (15); b) measuring the pressure corresponding to the a time (t1) of opening of the pressure-limiting valve (15, step 320); and c) comparing (ID#1 and ID#2, step 325) the measured pressure (ID#1) to the threshold pressure (ID#2 may be empirically specifiable threshold value, see paragraph [0036]) in order to detect a drift in said pressure sensor (malfunction of pressure sensor 14, step 335 mistakenly written as 325).
Jenne is silent as to the pressure-limiting valve (15) is a passive valve.
Ulrey discloses a fuel rail system (8) having a pressure relief valve (211). Ulrey teaches the pressure relief valve may be a passive valve which opens and closes depending on a fluid pressure it is exposed to; alternatively, the pressure relief valve may be an actively controlled valve, and the controller may send a signal to an actuator of the pressure relief valve to open or close the valve depending on a fluid pressure such as 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Jenne by using a passive pressure-limiting valve that opens and closes depending on the fluid pressure as taught by Ulrey to provide a valve without a need for electric or electronic controller.
Regarding claim 2, wherein the time (t1) of opening of the pressure-limiting valve in step a) is determined by measuring a variation (ΔtA) in a value of the electrical control that is greater than 0.1 %.s-1 (0.05s; para. [0032]),
Regarding claim 3, wherein the time of opening of the pressure-limiting valve in step a) is determined by measuring an increase in the a value of the electrical control that is greater than 1% in 5 seconds (0.05 seconds, para. [0032]).
Regarding claim 4, wherein the control unit comprises a proportional-integrator-shifter (22) type corrector of the proportional integrator shifter type, and wherein the time of opening of the pressure-limiting valve (15) in step a) is determined by measuring a variation of an integrator control of the corrector corresponding to a flow variation that is greater than 100 ml.min-1 ; see fig. 1.
Regarding claim 5, wherein the setpoint pressure is progressively increased before step a).
Regarding claim 6, Jenne discloses a direct injection system, comprising at least one common rail (13), a pressure sensor (14) configured to measure the pressure in the common rail, a high-pressure fuel pump (11) comprising a high-pressure piston and a 
Regarding claim 7, wherein the threshold pressure is strictly greater than 2,000 bars (the pressure regulating valve requires pressure of 2000 bar+x in closing offset, para. [0013]).
Regarding claim 8, wherein the time of opening (t1) of the pressure-limiting valve (15) in step a) is determined by measuring an increase in the value of the electrical control that is greater than 1% in 5 seconds (0.05 sec, para. [0032]).
Response to Arguments
Applicants’ argument with respect to claims 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

The current secondary reference to Ulrey teaches the pressure relief valve may be passive or active.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references disclose checking the plausibility of a fuel pressure sensor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD GIMIE whose telephone number is (571)272-4841.  The examiner can normally be reached on Mon-Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MAHMOUD GIMIE/Primary Examiner, Art Unit 3747